Rule 497 Document On behalf of PIMCO RealRetirement ® Income and Distribution Fund, PIMCO RealRetirement ® 2015 Fund, PIMCO RealRetirement ® 2020 Fund, PIMCO RealRetirement ® 2025 Fund, PIMCO RealRetirement ® 2030 Fund, PIMCO RealRetirement ® 2035 Fund, PIMCO RealRetirement ® 2040 Fund, PIMCO RealRetirement ® 2045 Fund, PIMCO RealRetirement ® 2050 Fund and PIMCO RealRetirement ® 2055 Fund (the “Funds”), each a series of PIMCO Funds, and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing information in interactive data format. The interactive data files included as exhibits to this filing relate to the prospectus supplements filed with the Securities and Exchange Commission on behalf of the Funds pursuant to Rule 497(e) on December 5, 2014 (Accession No. 0001193125-14-434711), which is incorporated by reference into this Rule 497 Document. Exhibit List EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document Glidepath
